
	

114 HR 2654 IH: Pregnant Workers Fairness Act
U.S. House of Representatives
2015-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2654
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2015
			Mr. Nadler (for himself, Mr. Scott of Virginia, Mrs. Carolyn B. Maloney of New York, Ms. Speier, Mrs. Davis of California, Ms. Fudge, Mr. Bera, Mr. Blumenauer, Ms. Bonamici, Ms. Bordallo, Mr. Brady of Pennsylvania, Ms. Brownley of California, Mrs. Bustos, Mr. Cárdenas, Mrs. Capps, Mr. Capuano, Mr. Carney, Mr. Carson of Indiana, Mr. Cartwright, Ms. Castor of Florida, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Connolly, Mr. Conyers, Mr. Cooper, Mr. Courtney, Mr. Crowley, Mr. Cummings, Mr. Danny K. Davis of Illinois, Mr. DeFazio, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mr. DeSaulnier, Mr. Michael F. Doyle of Pennsylvania, Mr. Ellison, Mr. Engel, Ms. Eshoo, Ms. Esty, Mr. Farr, Ms. Frankel of Florida, Mr. Garamendi, Mr. Grayson, Mr. Grijalva, Mr. Gutiérrez, Ms. Hahn, Mr. Hastings, Mr. Higgins, Mr. Himes, Mr. Honda, Mr. Huffman, Mr. Israel, Ms. Jackson Lee, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Keating, Mr. Kennedy, Ms. Kuster, Mr. Langevin, Mr. Larsen of Washington, Mrs. Lawrence, Ms. Lee, Mr. Levin, Mr. Lewis, Mr. Lipinski, Ms. Lofgren, Mr. Lowenthal, Ms. Michelle Lujan Grisham of New Mexico, Mr. Lynch, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. McNerney, Ms. Meng, Ms. Moore, Mrs. Napolitano, Mr. Nolan, Ms. Norton, Mr. Pascrell, Mr. Perlmutter, Mr. Peters, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Price of North Carolina, Mr. Quigley, Mr. Rangel, Mr. Rush, Mr. Ryan of Ohio, Ms. Linda T. Sánchez of California, Mr. Sarbanes, Ms. Schakowsky, Mr. Schiff, Mr. Serrano, Mr. Sherman, Ms. Sinema, Ms. Slaughter, Mr. Smith of Washington, Mr. Takano, Mr. Thompson of California, Mr. Tonko, Ms. Tsongas, Mr. Van Hollen, Mr. Veasey, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, and Ms. Wilson of Florida) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committees on House Administration, Oversight and Government Reform, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To eliminate discrimination and promote women’s health and economic security by ensuring reasonable
			 workplace accommodations for workers whose ability to perform the
			 functions of a job are limited by pregnancy, childbirth, or a related
			 medical condition.
	
	
 1.Short titleThis Act may be cited as the Pregnant Workers Fairness Act. 2.Nondiscrimination with regard to reasonable accommodations related to pregnancyIt shall be an unlawful employment practice for a covered entity to—
 (1)not make reasonable accommodations to the known limitations related to the pregnancy, childbirth, or related medical conditions of a job applicant or employee, unless such covered entity can demonstrate that the accommodation would impose an undue hardship on the operation of the business of such covered entity;
 (2)require a job applicant or employee affected by pregnancy, childbirth, or related medical conditions to accept an accommodation that such applicant or employee chooses not to accept, if such accommodation is unnecessary to enable the applicant or employee to perform her job;
 (3)deny employment opportunities to a job applicant or employee, if such denial is based on the need of the covered entity to make reasonable accommodations to the known limitations related to the pregnancy, childbirth, or related medical conditions of an employee or applicant;
 (4)require an employee to take leave, whether paid or unpaid, if another reasonable accommodation can be provided to the known limitations related to the pregnancy, childbirth, or related medical conditions of an employee; or
 (5)take adverse action in terms, conditions, or privileges of employment against an employee on account of the employee requesting or using a reasonable accommodation to the known limitations related to the pregnancy, childbirth, or related medical conditions of the employee.
			3.Remedies and enforcement
			(a)Employees Covered by Title VII of the Civil Rights Act of 1964
 (1)In generalThe powers, procedures, and remedies provided in sections 705, 706, 707, 709, 710, and 711 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–4 et seq.) to the Commission, the Attorney General, or any person, alleging a violation of title VII of that Act (42 U.S.C. 2000e et seq.) shall be the powers, procedures, and remedies this Act provides to the Commission, the Attorney General, or any person, respectively, alleging an unlawful employment practice in violation of this Act against an employee described in section 5(3)(A), except as provided in paragraphs (2) and (3).
 (2)Costs and feesThe powers, remedies, and procedures provided in subsections (b) and (c) of section 722 of the Revised Statutes of the United States (42 U.S.C. 1988), shall be the powers, remedies, and procedures this Act provides to the Commission, the Attorney General, or any person, alleging such a practice.
 (3)DamagesThe powers, remedies, and procedures provided in section 1977A of the Revised Statutes of the United States (42 U.S.C. 1981a), including the limitations contained in subsection (b)(3) of such section 1977A, shall be the powers, remedies, and procedures this Act provides to the Commission, the Attorney General, or any person, alleging such a practice (not an employment practice specifically excluded from coverage under section 1977A(a)(1) of the Revised Statutes of the United States).
				(b)Employees Covered by Congressional Accountability Act of 1995
 (1)In generalThe powers, remedies, and procedures provided in the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) to the Board (as defined in section 101 of that Act (2 U.S.C. 1301)), or any person, alleging a violation of section 201(a)(1) of that Act (2 U.S.C. 1311(a)(1)) shall be the powers, remedies, and procedures this Act provides to that Board, or any person, alleging an unlawful employment practice in violation of this Act against an employee described in section 5(3)(B), except as provided in paragraphs (2) and (3).
 (2)Costs and feesThe powers, remedies, and procedures provided in subsections (b) and (c) of section 722 of the Revised Statutes of the United States (42 U.S.C. 1988), shall be the powers, remedies, and procedures this Act provides to that Board, or any person, alleging such a practice.
 (3)DamagesThe powers, remedies, and procedures provided in section 1977A of the Revised Statutes of the United States (42 U.S.C. 1981a), including the limitations contained in subsection (b)(3) of such section 1977A, shall be the powers, remedies, and procedures this Act provides to that Board, or any person, alleging such a practice (not an employment practice specifically excluded from coverage under section 1977A(a)(1) of the Revised Statutes of the United States).
 (4)Other applicable provisionsWith respect to a claim alleging a practice described in paragraph (1), title III of the Congressional Accountability Act of 1995 (2 U.S.C. 1381 et seq.) shall apply in the same manner as such title applies with respect to a claim alleging a violation of section 201(a)(1) of such Act (2 U.S.C. 1311(a)(1)).
				(c)Employees covered by chapter 5 of title 3, United States Code
 (1)In generalThe powers, remedies, and procedures provided in chapter 5 of title 3, United States Code, to the President, the Commission, the Merit Systems Protection Board, or any person, alleging a violation of section 411(a)(1) of that title, shall be the powers, remedies, and procedures this Act provides to the President, the Commission, such Board, or any person, respectively, alleging an unlawful employment practice in violation of this Act against an employee described in section 5(3)(C), except as provided in paragraphs (2) and (3).
 (2)Costs and feesThe powers, remedies, and procedures provided in subsections (b) and (c) of section 722 of the Revised Statutes of the United States (42 U.S.C. 1988) shall be the powers, remedies, and procedures this Act provides to the President, the Commission, such Board, or any person, alleging such a practice.
 (3)DamagesThe powers, remedies, and procedures provided in section 1977A of the Revised Statutes of the United States (42 U.S.C. 1981a), including the limitations contained in subsection (b)(3) of such section 1977A, shall be the powers, remedies, and procedures this Act provides to the President, the Commission, such Board, or any person, alleging such a practice (not an employment practice specifically excluded from coverage under section 1977A(a)(1) of the Revised Statutes of the United States).
				(d)Employees Covered by Government Employee Rights Act of 1991
 (1)In generalThe powers, remedies, and procedures provided in sections 302 and 304 of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16b; 2000e–16c) to the Commission, or any person, alleging a violation of section 302(a)(1) of that Act (42 U.S.C. 2000e–16b(a)(1)) shall be the powers, remedies, and procedures this Act provides to the Commission, or any person, respectively, alleging an unlawful employment practice in violation of this Act against an employee described in section 5(3)(D), except as provided in paragraphs (2) and (3).
 (2)Costs and feesThe powers, remedies, and procedures provided in subsections (b) and (c) of section 722 of the Revised Statutes of the United States (42 U.S.C. 1988) shall be the powers, remedies, and procedures this Act provides to the Commission, or any person, alleging such a practice.
 (3)DamagesThe powers, remedies, and procedures provided in section 1977A of the Revised Statutes of the United States (42 U.S.C. 1981a), including the limitations contained in subsection (b)(3) of such section 1977A, shall be the powers, remedies, and procedures this Act provides to the Commission, or any person, alleging such a practice (not an employment practice specifically excluded from coverage under section 1977A(a)(1) of the Revised Statutes of the United States).
				(e)Employees Covered by section 717 of the Civil Rights Act of 1964
 (1)In generalThe powers, remedies, and procedures provided in section 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16) to the Commission, the Attorney General, the Librarian of Congress, or any person, alleging a violation of that section shall be the powers, remedies, and procedures this Act provides to the Commission, the Attorney General, the Librarian of Congress, or any person, respectively, alleging an unlawful employment practice in violation of this Act against an employee or applicant described in section 5(3)(E), except as provided in paragraphs (2) and (3).
 (2)Costs and feesThe powers, remedies, and procedures provided in subsections (b) and (c) of section 722 of the Revised Statutes of the United States (42 U.S.C. 1988) shall be the powers, remedies, and procedures this Act provides to the Commission, the Attorney General, the Librarian of Congress, or any person, alleging such a practice.
 (3)DamagesThe powers, remedies, and procedures provided in section 1977A of the Revised Statutes of the United States (42 U.S.C. 1981a), including the limitations contained in subsection (b)(3) of such section 1977A, shall be the powers, remedies, and procedures this Act provides to the Commission, the Attorney General, the Librarian of Congress, or any person, alleging such a practice (not an employment practice specifically excluded from coverage under section 1977A(a)(1) of the Revised Statutes of the United States).
				(f)Prohibition Against Retaliation
 (1)In GeneralNo person shall discriminate against any individual because such individual has opposed any act or practice made unlawful by this Act or because such individual made a charge, testified, assisted, or participated in any manner in an investigation, proceeding, or hearing under this Act.
 (2)Prohibition against coercionIt shall be unlawful to coerce, intimidate, threaten, or interfere with any individual in the exercise or enjoyment of, or on account of such individual having exercised or enjoyed, or on account of such individual having aided or encouraged any other individual in the exercise or enjoyment of, any right granted or protected by this Act.
 (3)RemedyThe remedies and procedures otherwise provided for under this section shall be available to aggrieved individuals with respect to violations of this subsection.
 4.RulemakingNot later than 2 years after the date of enactment of this Act, the Commission shall issue regulations in an accessible format in accordance with subchapter II of chapter 5 of title 5, United States Code, to carry out this Act. Such regulations shall provide examples of reasonable accommodations addressing known limitations related to pregnancy, childbirth, or related medical conditions that shall be provided to a job applicant or employee affected by such known limitations unless the covered entity can demonstrate that doing so would impose an undue hardship.
 5.DefinitionsAs used in this Act— (1)the term Commission means the Equal Employment Opportunity Commission;
 (2)the term covered entity— (A)has the meaning given the term respondent in section 701(n) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(n)); and
 (B)includes— (i)an employing office, as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301) and section 411(c) of title 3, United States Code;
 (ii)an entity employing a State employee described in section 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16c(a)); and
 (iii)an entity to which section 717(a) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16(a)) applies; (3)the term employee means—
 (A)an employee (including an applicant), as defined in section 701(f) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(f));
 (B)a covered employee (including an applicant), as defined in section 101 of the Congressional Accountability Act of 1995 (2 U.S.C. 1301);
 (C)a covered employee (including an applicant), as defined in section 411(c) of title 3, United States Code;
 (D)a State employee (including an applicant) described in section 304(a) of the Government Employee Rights Act of 1991 (42 U.S.C. 2000e–16c(a)); or
 (E)an employee (including an applicant) to which section 717(a) of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16(a)) applies;
 (4)the term person has the meaning given such term in section 701(a) of the Civil Rights Act of 1964 (42 U.S.C. 2000e(a)); and
 (5)the terms reasonable accommodation and undue hardship have the meanings given such terms in section 101 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12111) and shall be construed as such terms have been construed under such Act and as set forth in the regulations required by this Act, including with regard to the interactive process that will typically be used to determine an appropriate reasonable accommodation.
 6.Waiver of State immunityA State shall not be immune under the 11th Amendment to the Constitution of the United States from an action in a Federal or State court of competent jurisdiction for a violation of this Act. In any action against a State for a violation of the requirements of this Act, remedies (including remedies both at law and in equity) are available for such a violation to the same extent as such remedies are available for such a violation in an action against any public or private entity other than a State.
 7.Relationship to other lawsNothing in this Act shall be construed to invalidate or limit the remedies, rights, and procedures of any Federal law or law of any State or political subdivision of any State or jurisdiction that provides greater or equal protection for workers affected by pregnancy, childbirth, or related medical conditions.
		
